 Case 2:20-cv-03985-AB-JC Document 32 Filed 04/07/21 Page 1 of 3 Page ID #:210




 1 MICHAEL N. FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney - SBN 212289
 2
   SCOTT MARCUS, Senior Assistant City Attorney - SBN 184980
 3 CORY M. BRENTE, Senior Assistant City Attorney - SBN 115453
 4 MATTHEW W. McALEER, Deputy City Attorney - SBN 278595
   200 North Main Street, 6th Floor, City Hall East
 5 Los Angeles, CA 90012
 6 Phone No.: (213) 978-7043; Fax No.: (213) 978-8785
   Email: Matthew.McAleer@lacity.org
 7
 8 Attorneys for Defendant CITY OF LOS ANGELES
 9
                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
     ANTONE AUSTIN, MICHELLE                    CASE NO.: CV20-03985-AB-JCx
12   MICHLEWICZ                                 Hon. Judge André Birotte, Jr., Ctrm 7B, 7th Fl.
13                                              Mag. Judge Jacqueline Chooljian, Ctrm 750, 7th Fl.

14                Plaintiff,                    DISCOVERY MATTER

15                vs.                           DEFENDANT CITY OF LOS
                                                ANGELES’ NOTICE OF
16                                              PUBLICATION OF BODY WORN
     CITY OF LOS ANGELES, OFFICER               VIDEO FOOTAGE IN VIOLATION
17   DOES 1 – 10                                OF COURT’S APRIL 2, 2021 ORDER;
                                                DECLARATION OF MATTHEW W.
18                                              McALEER; EXHIBIT
                  Defendants.                   (Filed Concurrently with Notice of
19
                                                Lodging)
20
21          Defendant hereby notifies the Court, plaintiffs, and their counsel of the
22 publication of body camera video recording in violation of the Court’s April 2, 2021
23 order.
24
     Dated: April 7, 2021           MICHAEL N. FEUER, City Attorney
25                                  KATHLEEN A. KENEALY, Chief Asst City Atty
                                    SCOTT MARCUS, Senior Assistant City Attorney
26
                                    CORY M. BRENTE, Senior Assistant City Attorney
27                              By:        /s/ Matthew W. McAleer
28                                  MATTHEW W. McALEER, Deputy City Attorney
                                    Attorneys for Defendant CITY OF LOS ANGELES
                                            1
 Case 2:20-cv-03985-AB-JC Document 32 Filed 04/07/21 Page 2 of 3 Page ID #:211




 1                   DECLARATION OF MATTHEW W. McALEER
 2         I, MATTHEW W. McALEER, declare as follows:
 3         1.    I am an attorney licensed to practice before this Court. I am a Deputy City
 4 Attorney at the Los Angeles City Attorney’s Office, counsel of record for defendant
 5 City of Los Angeles (“defendant”) in the above-entitled action.
 6         2.    On April 2, 2021, the Court issued an order granting in part plaintiffs’
 7 motion to remove limitations on the disclosure of a certain body camera video recording
 8 that defendant has designated as confidential under the stipulated protective order.
 9 Docket No. 31, April 2, 2021 order; Docket No. 18, stipulated protective order.
10         3.    In its April 2, 2021 order, the Court stated that it “does not view it to be
11 appropriate to allow the publication of the portion of the footage which depicts Plaintiff
12 Michlewicz’s unclothed body/private parts. Accordingly, the motion is granted and the
13 confidentiality designation is removed, except with respect to the foregoing depiction
14 of Plaintiff Michlewicz’s unclothed body/private parts. Any publication of the body
15 camera footage in issue must redact, blur or otherwise obscure the same.” Docket No.
16 31, April 2, 2021 order (emphasis added).
17         4.    On April 2, 2021, a Twitter user with the handle @Jasmyne posted a link
18 to the subject video footage. I believe this Twitter user to be Jasmyne Cannick who has
19 been referred to in press coverage of this case as plaintiffs’ media representative. A
20 true and correct copy of the Twitter post is attached hereto as Exhibit “A.”
21         5.    On April 2, 2021, Ms. Cannick posted the subject video to YouTube at
22 https://www.youtube.com/watch?v=9AbZXifLi-o. Lodged concurrently herewith as
23 Exhibit “B” is a true and correct copy of that video recording, which was downloaded
24 from YouTube.
25         6.    While the published video does have some minimal pixilation of Plaintiff
26 Michlewicz’s unclothed body, her unclothed body is not blurred in a manner that redacts
27 or otherwise obscures it as required by the Court’s April 2, 2021 order.
28         7.    Specifically, plaintiff Michlewicz’s unclothed body is visible at the

                                               2
 Case 2:20-cv-03985-AB-JC Document 32 Filed 04/07/21 Page 3 of 3 Page ID #:212




 1 following times during the video:
 2               a) 2:21 – 2:23;
 3               b) 2:28-2:29;
 4               c) 2:33-2:35;
 5               d) 2:42-2:46; and
 6               e) 2:50-2:52.
 7         8.    Defendant respectfully requests that if publication of other body camera
 8 video recordings is permitted with redactions, the Court would permit defendant an
 9 opportunity to review and raise objections to any proposed redactions prior to the
10 publication of such recordings.
11         I declare under penalty of perjury under the laws of the United States and the
12 State of California that the foregoing is true and correct. Executed this 7th day of April
13 2021.
14
                                               /s/ Matthew W. McAleer
15
                                            MATTHEW W. McALEER, Declarant
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
